Citation Nr: 0827458	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a central office 
hearing.  A hearing was subsequently scheduled for him in 
July 2008.  However, the veteran failed to appear for that 
hearing.  A postponement was not requested or granted.  The 
veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2007).  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran has PTSD related to in-service stressors. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2004 and June 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  In March 
2006 and June 2007, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.


Analysis

The veteran essentially contends that he has PTSD due to in-
service stressors. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

VA follows the diagnostic criteria which are generally 
accepted in the psychiatric treatment community, and found in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).  38 C.F.R. §§ 4.125, 4.130 (2007).  

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others; (2) the person's response involved 
intense fear, helplessness, or horror.  

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions;  
(2) recurrent distressing dreams of the 
event;  (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated);  (4) intense 
psychological distress at exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event;  
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.  

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma; (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma; 
(3) inability to recall an important aspect 
of the trauma; (4) markedly diminished 
interest or participation in significant 
activities; (5) feeling of detachment or 
estrangement from others; (6) restricted 
range of affect (e.g., unable to have loving 
feelings); (7) sense of a foreshortened 
future (e.g., does not expect to have a 
career, marriage, children, or a normal life 
span).  

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep; 
(2) irritability or outbursts of anger; (3) 
difficulty concentrating (4) hypervigilance; 
(5) exaggerated startle response. 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.
DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

In this case, the veteran asserts that his stressors were 
watching a fellow service member kill himself and witnessing 
his friends get carried away in body bags.  In a January 2008 
report, the U. S. Army & Joint Services Records Research 
Center (JSRRC) confirmed the veteran's stressor of witnessing 
a service member commit suicide.  Therefore, there is 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

However, the main problem here is that there is no competent 
diagnosis of PTSD conforming to DSM IV requirements.  In a 
June 2005 letter, a VA social worker noted the veteran's 
difficult relationship with his family and problems with 
employment.  He also noted that the veteran suffered from 
PTSD due to combat experiences in service.  However, in two 
different treatment records dated in June 2006, two different 
practitioners (an M.D. and Ph. D) noted diagnoses ruling out 
PTSD.  Additionally, the veteran was afforded a PTSD 
examination in January 2008.  Upon extensive evaluation of 
the veteran and review of the claims folder, the examiner 
found that the veteran did not meet the DSM-IV criteria for a 
PTSD diagnosis and did not have symptoms indicative of PTSD.  
While he complained of being angry, his symptoms were not 
significant enough for him to seek treatment.  It was also 
noted that the veteran's symptoms were not demonstrative of a 
mood disorder.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the January 2008 VA examination report finding 
that the veteran did not meet the criteria for a PTSD 
diagnosis is more probative than the June 2005 VA social 
worker's letter noting PTSD.  While the VA examination report 
was completed with review of the claims folder and 
examination of the veteran, there is no indication that the 
VA social worker reviewed the claims folder or even his 
relationship with the veteran (i.e. whether he met with the 
veteran on a regular basis).  The VA examiner conducted an 
extensive evaluation of the veteran in accordance with DSM-IV 
standards and offered a thorough discussion for the 
conclusion reached.  On the other hand, there is no 
indication that the VA social worker evaluated the veteran 
under DSM-IV standards.  Moreover, there is no indication 
that this social worker has expertise in diagnosing mental 
disorders comparable to the VA psychologist who conducted the 
January 2008 examination.    In any case, there were also VA 
records showing that VA practitioners (an M.D. and Ph. D. who 
have the expertise to offer mental health diagnoses) had 
ruled out PTSD which further support the January 2008 VA 
report.  Without probative evidence demonstrating a diagnosis 
of PTSD, there is no basis to grant service connection for 
PTSD.  See 38 C.F.R. § 3.304(f).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has PTSD related to service) because he does not 
have the requisite medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


